UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7224


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LITTLE TOM CHILDRESS, JR.,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:94-cr-40106-jlk-6)


Submitted:    December 16, 2008            Decided:   December 23, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Little Tom Childress, Jr., Appellant Pro Se.     Ronald Andrew
Bassford, Assistant United States Attorney, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Little    Tom     Childress,     Jr.,   appeals        the     district

court’s order denying his motion for immediate termination of

his supervised release term.            We have reviewed the record and

find   no   reversible      error.      Accordingly,      we    affirm     for    the

reasons     stated   by     the   district   court.        United        States    v.

Childress, No. 7:94-cr-40106-jlk-6 (W.D. Va. July 10, 2008).                       We

dispense     with    oral    argument    because    the        facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                        2